In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-02-487 CR

____________________


KENNETH PIERCE SWANN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 86792




MEMORANDUM OPINION
	We have before the Court a motion from the appellant, Kenneth Pierce Swann, to
withdraw his appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed by appellant
personally and by his attorney of record, Phillip Michael VanZandt.  No opinion has
issued in this appeal.
	The motion is GRANTED and the appeal is therefore DISMISSED.
										PER CURIAM
Opinion Delivered March 6, 2003 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.